Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-23432 RIDGEWOOD ELECTRIC POWER TRUST III (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3264565 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 500 Delaware Avenue, #1112, Wilmington, DE (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of October 31, 2011, there were 391.8444 Investor Shares outstanding. Table of Contents FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. (Removed and Reserved) 10 Item 5. Other Information 10 Item 6. Exhibits 10 SIGNATURE 11 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF NET ASSETS (Liquidation Basis) (in thousands) September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Buyer holdback receivable - Other receivable - Due from affiliates - 5 Total assets $ $ LIABILITIES AND NET ASSETS Current liabilities: Accounts payable and accrued expenses $ $ Due to affiliates 32 Total liabilities $ $ Net assets in liquidation $ $ The accompanying notes are an integral part of thesecondensed consolidated financial statements. 1 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN NET ASSETS (Liquidation Basis) (unaudited, in thousands) Nine Months Ended Three Months Ended September 30, 2011 September 30, 2011 Net assets in liquidation, beginning of period $ $ Changes in net assets in liquidation, net - - Net assets in liquidation, end of period $ $ The accompanying notes are an integral part of thesecondensed consolidatedfinancial statements. 2 Table of Contents RIDGEWOOD ELECTRIC POWER TRUST III CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Going Concern Basis) (unaudited, in thousands, except per share data) Nine Months Ended September 30, 2010 Three Months Ended September 30,2010 Cost of revenues $ $
